        Case 4:19-cv-00611-BSM Document 16 Filed 06/15/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

MARION BAUGH                                                              PLAINTIFF
on behalf of R.W., a minor

v.                         CASE NO. 4:19-CV-00611 BSM

ANDREW SAUL, Commissioner
Social Security Administration                                          DEFENDANT

                                       ORDER

      After de novo review, United States Magistrate Judge J. Thomas Ray’s recommended

disposition [Doc. No. 14] is adopted. Andrew Saul’s motion to dismiss [Doc. No. 8] is

granted, and this case is dismissed without prejudice. Marion Baugh’s motion for summary

judgment [Doc. No. 13] is denied as moot.

      IT IS SO ORDERED this 15th day of June, 2020.



                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
